 In the Matter Of WEST VIRGINIA PULP & PAPER COMPANYandINTERNATIONAL BROTHERHOOD, PULP, SULPHITE, AND PAPER MILI.WORKERS, AFLCase No. 5-R-,0102.-Decided March 6, 1946Messrs. Burgess OsterhoutandJames W. Townsen,of New YorkCity,for the Company.Messrs. James S.KillenandGeorge W. Brooks,ofWashington,D. C., for the Paper Mill Workers.Mr. Charles J. Verlander,of Richmond,Va., for the Firemen andOilers.Mr. Walter F. McKenna,of Baltimore,Md., for the Machinists.Mr. Frank Grasso,of Cleveland,Ohio,for the CIO.Mr. Donald H.Frank,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood, Pulp,Sulphite, and Paper Mill Workers, AFL, herein called the PaperMill Workers, alleging that a question affecting commerce had arisenconcerning the representation of employees of West Virginia Pulp& Paper Company, at its Covington, Virginia; Williamsburg, Penn-sylvania; and Luke, Maryland, plants, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Earle K. Shawe, Trial Examiner.The hearing was held at Baltimore, Maryland, on December 6, 1945.The following parties appeared and participated : the Company;the Paper Mill Workers; International Brotherhood of Firemen andOilers Union, herein called the Firemen and Oilers; InternationalAssociation of Machinists, herein called the Machinists; and PaperWorkers Organizing Committee-CIO, herein called the CIO.'Allparties were afforded full opportunity to be heard, to examine and'International Brotherhood of Paper Makers;District 50, United Mine Workers ofAmerica;and International Brotherhood of Electrical Workers, AFL,were served withnotice of hearing,but did not appear or participate.66 N. L.R. B., No. 34.309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom, prejudipial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board,Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWest Virginia Pulp & Paper Company is engaged in themanufac-ture and distribution of pulp and paper mill products, and chemicalbyproducts.The Company's principaloffice islocated at New YorkCity.All sales of the Company's products are handled throughthe : Company'ssalesoffices in New York City, Chicago, and SanFrancisco.: The Company owns and operates six plants, located atMechanicsville, New York; Tyrone, Pennsylvania; Charleston, SouthCarolina; and at Covington, Virginia; Williamsburg, Pennsylvania;and Luke,2 Maryland. The latter three plants are the sole operationsof the Company involved in this proceeding.The Company purchases annually, for its Covingtonplant,ma-terials valued in excess of $6,500,000, of which approximately 50percent is shipped to that plant from points outside the State ofVirginia.The value of the finished products manufactured at theCovington plant exceeds $14,500,000 annually, of which ' approxi-mately 08 percent is shipped from that plant to points outside theState of Virginia.The Company purchases annually, for its Luke plant,materialsvaluedin excessof $4,500,000, of which approximately 90 percentis shipped to that plant from points outside the -State of Maryland.The value of the finished products manufactured at the Luke plantexceeds $9,000,000, of which approximately 95 percent is shippedfromthat plant to points outside the State of Maryland.The Company purchases, annually, for its Williamsburg plant,materials valued inexcessof $750,000, of which approximately 75percent is shipped to that plant from pointsoutsidethe Common-wealth of Pennsylvania.The value of the finished products manu-factured,-at theWilliamsburgplant exceeds$2,800,000, of whichapproximately, 90 percent is shipped from that plant to pointsoutside the Commonwealth of Pennsylvania.The Company admits that it is engagedin commercewithin themeaningof the National Labor Relations Act, and we so find.2 Otherwise referred to as the Piedmont plant. WEST VIRGINIA PULP & PAPER COMPANY311II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood,Pulp,Sulphite,and Paper Mill'Workers, affiliated with the American Federation of Labor, is alabor organization admitting to membership employees of theCompany.International Brotherhood of Firemen and Oilers, affiliated withthe American Federation of Labor, is a labor organization admittingtomembership employees ofthe Company.International Association ofMachinists is a labor organizationadmitting to membership employees of the Company.`Paper Workers Organizing Committee,affiliated with the Congressof Industrial Organizations,isa labor organization admitting tomembership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the PaperMillWorkers as the exclusive bargaining representative of certainof the Company's employees until the Paper Mill Workers has beencertified by the Boardin anappropriate unit .3The CIO movedthe dismissal of the petition on the grounds that (1) its ' contractwith the Company is a bar to a present determination of representa-tives and (2) the Paper Mill Workers has made an insufficientshowing of interest to warrant an election.On November 15, 1944, the CIO and the Company entered intoa collective bargaining contract 4 covering the production andmaintenance employees here sought to be represented by the PaperMillWorkers.The contract provided a 1-year term and containeda maintenance-of-membership clause applicable to those employeeswho weremembersof the CIO on November 30, 1944, or who joinedit thereafter.In July 1945 the contracting parties entered into a written InterimAgreement, providing that a new contract was to be negotiated andthat when the new contract was entered into it would supersedethe November 1944 contract.Negotiations continued until August20, when an agreement was reached, a copy of which was initialedby the negotiators.Pursuant to that agreement, notices were postedon August 21 at the three plants involved herein, notifying the8 The Company,the CIO, and the Paper Mill Workers are agreed that a plant-wideproduction and maintenance unit is appropriate.The Firemen and Oilers and theMachinists Intervened for the purpose of contending that certaincraftunits are ap-propriate.d As theresult of a consent election among theemployees involved herein, won by theCIO onAugust29, 1944; Cases Nos, 5-R-1624, 5-R-1625, 5-R-1631, End 5-R-1632. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees that the new contract provides for a maintenance-of-membershipclause andadvising them that (1) non-members of theCIO were not required to join, (2) employees who joined or rejoinedthe CIO after September 4 would be required to maintain theirmembership for the duration of the contract (i. e., until August 20,1946), and (3) members of the CIO would have an opportunityuntil September 4 to notify the CIO in writing of their desire towithdraw from membership, but would be required to remain membersfor the contract term if they did not do so.As a result less than20 employees at the three plants resigned their CIO membership.By August 31, the CIO locals at the three plants had ratified theAugust 20 agreement; on September 19 the Paper Mill Workersfiled its present petition; on September 24 the contracting partiesformally signed their new contract.There is some controversy among the parties as to the date whenthe new contractbecame a legal,binding instrument.We find itunnecessary to determine that question.To October 9, to October30, and to the date of the hearing, the Paper Mill Workers wasable to produce cards of only 131/2, 16 4/5, and 17 4/5 percent, re-spectively, of the employees in the unit it proposes.Although wehave, on occasion,5 entertained a petition and directed an electionupon a showingof less than the 30 percent which we normally re-quire, where an intervening labor organization had a maintenance-of-membership or closed-shop contract, the reasons underlying thosedecisions are not applicable here. In this case, the escape provisionof the new contract was publicized and, in effect, opened up themaintenance-of-membershipclause onAugust 21, 1945, for a periodof 15 days shortly before the Paper Mill Workers' request for recogni-tion, at a timewhen, presumably, the Paper Mill Workers wasengaged in its organizationalcampaign.Thus, there was no require-ment in effectwhich might have deterred employees from signingcards of the Paper Mill Workers.Under these circumstances, weare of the opinion that the Paper Mill Workers has failed to makea sufficientshowing of interest to warrant an election upon its petition.We shall therefore dismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition in Case No. 5-R-2102, filed by InternationalBrotherhood, Pulp, Sulphite, and Paper Mill Workers, AFL, for5Matter of National Container Corporation,62 N. L.R, B.48, Matter of KestersonLumber Corporation,61 N. L.R, B, 355;Matter of Chicago Molded Products Corpora-tson,49 N. L,R. B. 756, WEST VIRGINIA PULP & PAPERCOMPANY313investigationand certificationof representatives of employees ofWest Virginia Pulp & Paper Company, at its Covington, Virginia;Williamsburg, Pennsylvania; and Luke, Maryland, plants, be, andit herebyis,dismissed.sB On April 15, 1946,the Board denied a motion to reconsider its dismissal of the petitionand stated that the C I. 0 's contract,formally executed on September 24, 1945, consti-tuted a bar to a determination of representatives without prejudice,however, to the filingof a new petition within a reasonable time prior to the automatic renewal date of thecontract,July 21, 1946